Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Request for Continued Examination filed 14 June 2021.  Claims 1, 9, 15 have been amended.  Claims 1-20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2021 has been entered.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim(s) 8 and 20 is/are objected to because of the following informalities:

Dependent Claim 20 is objected to because Claim 20 depends from dependent Claim 17, however, Claim 20 is separated from Claim 17 by dependent Claim 19 which depends from dependent Claim 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emerson et al. (US 2006/0294254 A1) in view of Mihm et al. (US 2005/0071461 A1) and further in view of Khijniak et al. (US 2008/0301239 A1).

Claim 1. Emerson discloses server chassis comprising: 
a plurality of servers including a hardware controller configured to provide management to each one of the servers, a plurality of server blades connected to a backplane for receiving power and Ethernet connection (P. 0004) as part of an infrastructure (P.s 0012) connected through an interconnect bus; the infrastructure including one or more video modules, each video module including a video controller and KVM redirection logic (P. 0014), each video module connected to each blade (server) (P. 0015), the infrastructure includes a management subsystem configured to process requests and administer control between the blades, the video modules and remote management consoles (RMCs) (P. 0018), configuring a video module display consoled video from that (server blade) operating system (P. 0021), activating the KVM redirection logic in the assigned video module allowing the RMC to interact with the managed blade (P. 0022) The video controllers 34 in Figure 2 are analogous to the claimed hardware controller
a hardware chassis management controller, the RMCs are coupled to the management subsystem through a switch (Ethernet) and the management subsystem is coupled to the video module of each server blade, the management subsystem configured to process requests and administer control between the blades, the video modules and RMCs (P. 0018), to configure a video module to display video from the server (P. 0021) The management subsystem shown in Figure 2 is analogous to the claimed chassis management controller, 
wherein, the hardware chassis management controller is in communication with the hardware controller of each of the servers through a second link and is configured to allow a second remote user to log on via a chassis management controller GUI to access the hardware controller of each one of the servers using the second link, the management subsystem is connected to the network via an Ethernet switch or other networking mechanism such as Fiberchannel (P.s 0012, 0018), the video modules and the management subsystem allow a number of simultaneous users through the RMCs to perform administrative maintenance on the blades (P. 0014) The amendment changed the scope of the claims such that the first user access the hardware controller of the servers through a first link including a path through the chassis management controller (CMC) and then through the local interface card, whereas the second link includes a path ,
wherein the user message is displayed in a display component, and wherein use of the display component leverages a utilization of existing hardware components in the server chassis to perform the concurrent access of the hardware controller of each of the servers by the first remote user and the second remote user, the video controller 16 scans through the frame buffer, presenting the contents to an external display device (not shown) that may be connected to the system 10 to render the image to the end user (P. 0011) video modules each include a video controller and KVM redirection logic, and the number of video modules may be chosen based on the number of simultaneous users predictably expected to perform administrative maintenance on the blades since these functions generally implement the video graphics capabilities (P. 0014) the user on the RMC may use a web browser to establish a connection to the management system (P. 0019).

Emerson does not disclose … a hardware controller configured to provide an out-of-band management to each one of the servers, as disclosed in the claims.  However, Emerson discloses a management subsystem configures the switch via a management bus, wherein the management bus may be a simple "out-.  In the same field of invention, Mihm discloses a monitored system (P. 0014) communicably coupled to a first network and a second network (P. 0014) and to a management system, coupled to the first network, configured to receive alert messages from systems that monitor and report component failures such as for the monitored system (P. 0017) wherein if the monitored system is unable to use the first network to report the alert as a result of a failure of communications interface cards (P. 0018) the monitored system sends the alert message to a proxy system via a second communications channel, and the proxy system forwards the alert message to a second management system on behalf of the monitored system, wherein the management system receives alerts that it would otherwise not receive from the monitored system (P. 0019) to allow messages to be sent outside of the normal alert channel (P. 0032, Fig. 1-2).  By definition, “out-of-band” communication and management utilizes a communication and control channel that is not the primary network or channel.  Therefore, considering the teachings of Emerson and Mihm, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine … a hardware controller configured to provide an out-of-band management to each one of the servers with the teachings of Emerson.  One would have been motivated to combine … a hardware controller configured to provide an out-of-band management to each one of the servers with the teachings of Emerson as Emerson provides out-of-band (OOB) management through a bus, but Emerson does not disclose a controller that provides out-of-band 

Emerson does not disclose a local interface card configured to allow a first remote user to log on via a remote virtual keyboard, video, and mouse graphical user interface (GUI) to access the hardware controller of each of the servers using a first link, the first remote user accessing the servers through the local interface card, as disclosed in the claims.  As noted above, the scope of the claims are such that the Ethernet switch of Emerson can no longer be interpreted as being analogous to the claimed local interface card.  However, Mihm discloses the monitored system is communicably coupled to the first network (P. 0014) and the proxy system is communicably coupled to the first network (P. 0016) and the management system is communicably coupled to the first network (P. 0017) through a baseboard device to a first communications interface that is connected to an I/O controller hub, and the I/O controller hub is connected to an IDE/Keyboard/Mouse interface (P. 0020, Fig. 2) wherein the first communication interface is connected to the (first) network such as a LAN through which the baseboard device is communicably coupled to one or more external (P. 0024) wherein the components of the baseboard device may be independent of the baseboard device processor such as a card form factor (P. 0025) and the external devises include monitored systems (P. 0033).  The first network teachings of Emerson and Mihm, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine a local interface card configured to allow a first remote user to log on via a remote virtual keyboard, video, and mouse graphical user interface (GUI) to access the hardware controller of each of the servers using a first link, the first remote user accessing the servers through the local interface card with the teachings of Emerson and Mihm.  One would have been motivated to combine a local interface card configured to allow a first remote user to log on via a remote virtual keyboard, video, and mouse graphical user interface (GUI) to access the hardware controller of each of the servers using a first link, the first remote user accessing the servers through the local interface card with the teachings of Emerson and Mihm in order to provide Emerson with greater flexibility by remote and local access.

Emerson does not disclose a hardware chassis management controller that facilitates access to the local interface card by the first remote user, as disclosed in the claims.  However, Mihm discloses the baseboard device (P. 0020) includes a baseboard management controller (BMC) (P. 0021) the second network (P. 0026) is connected to the BMC through a chassis management controller (P. 0027) and the BMC is connected to a fast data link parallel bus interconnecting the BMC with various items on baseboard system and provides a fast data link between connected items (P. 0030) and connecting the BMC with chassis management controller (CMC) to the communications interface connected to the first network (Fig. 2) upon detecting a fault or other anomalous conditions, the BMC generates and sends an alert message to the management system through the first communications interface (P. 0031) the alert message may be in response to the actual or impending failure of a component on the system (P. 0034).  As noted above, the baseboard device of Mihm includes a second network connection through the BMC/chassis management controller (CMC) interface, and the BMC/CMC interface is connected to the communications interface which is connected to a first network, and the BMC/CMC may communicate over the first network interface; this is analogous to the functionality of providing access to the local interface card through the hardware chassis management controller in the claimed invention.  Therefore, considering the teachings of Emerson and Mihm, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine a hardware chassis management controller that facilitates access to the local interface card by the first remote user with the teachings of Emerson and Mihm.  One would have been motivated to combine a hardware chassis management controller that facilitates access to the local interface card by the first remote user with the teachings of Emerson and Mihm to provide a more flexible system by allowing a remote user which may not be using a KVM interface to communicated with a terminal which is using a KVM interface, that is, the combination of Mimh with Emerson would provide a plurality of different interfaces for users to connect to and control the server and specific server blades and would further provide a communication path among the various users using the different types of interfaces.

Emerson does not disclose the … second link separately from and concurrently with the access by the first remote user using the local interface card, the second remote user accessing the servers through the chassis management controller, as disclosed in the claims.  However, Mihm discloses the monitored system is communicably coupled to the first network (P. 0014) and the proxy system is communicably coupled to the first network (P. 0016) and the management system is communicably coupled to the first network (P. 0017) through a baseboard device to a first communications interface that is connected to an I/O controller hub, and the I/O controller hub is connected to an IDE/Keyboard/Mouse interface (P. 0020, Fig. 2) and the baseboard device includes a BMC/CMC (P. 0021) wherein the first communication interface is connected to the (first) network such as a LAN through which the .  As noted above the baseboard device provides two interfaces for access to the monitored devices and reporting to the management device(s) and via a communications interface (analogous to the claimed local interface) through a first network and via a BMC/CMC interface (analogous to the hardware chassis management controller) through a second network, and Emerson provides simultaneous access by  plurality of users to the server blades through the infrastructure, therefore the combination of Mihm with Emerson provides concurrent access to a plurality of servers through a plurality of channels by a plurality of users.  Therefore, considering the teachings of Emerson and Mihm, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the … second link separately from and concurrently with the access by the first remote user using the local interface card, the second remote user accessing the servers through the chassis management controller with the teachings of Emerson and Mihm.  One would have been motivated to combine the … second link separately the second remote user accessing the servers through the chassis management controller with the teachings of Emerson and Mihm to provide a more flexible system by allowing a remote user which may not be using a KVM interface to communicated with a terminal which is using a KVM interface, that is, the combination of Mimh with Emerson would provide a plurality of different interfaces for users to connect to and control the server and specific server blades and would further provide a communication path among the various users using the different types of interfaces.

Emerson does not disclose wherein the accessed hardware controller facilitates out-of-band delivery of a user message from the first remote user to the second remote user via the chassis management controller, wherein the second remote user messages the first remote user through the chassis management controller and the local interface card directly, as disclosed in the claims.  However, Emerson discloses, transactions transmitted through a switch include information indicating the destination interconnect number and device, which allows the switch to determine the transaction routing; the switch bridges one or more peripherals to one or more blades where each cycle includes a source and destination address, command and data and additionally includes a host identifier to allow the peripheral to return data to the proper blade (P. 0015) and Mihm discloses a management system, coupled to the first network, configured to receive alert messages from systems that monitor and report component failures such as for the monitored system (P. 0017) .  In the same field of invention, Khijniak discloses administering devices using instant messenger services removes the need for administrators to have specific knowledge of each device's local network configuration and the need for administrators to have authority to modify the local network security settings (P. 0015) wherein a centralized instant messaging service enables an individual to communicate with one or more users of instant messenger service (P. 0018) instant messenger services may use various methods to successfully establish a connection between two or more users for relaying messages between users (P. 0021).  Combining Khijniak provides a messaging infrastructure for users of Emerson in view of Mihm to exchanges messages in addition to the messages provided by Mihm.  Therefore, considering the teachings of Emerson, Mihm and Khijniak, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein the accessed hardware controller facilitates out-of-band delivery of a user message from the first remote user to the second remote user via the chassis management controller, wherein the second remote user messages the first remote user through the chassis management controller and the local interface card directly with the teachings of Emerson and Mihm.  One would combine wherein the accessed hardware controller facilitates out-of-band delivery of a user message from the first remote user to the second remote user via the chassis management controller, wherein the second remote user messages the first remote user through the chassis management controller and the local interface card directly with the teachings of Emerson and Mihm in order to provide a more effective method of communication for administrators and technicians to troubleshoot, configure, update, or control one or more devices by sending one or more messages via an instant messenger service  (Khijniak: Paragraph 0006).

Emerson does not disclose wherein the user message is displayed in a local display component that is in communication with the local interface card, … the local display component leverages a utilization of existing hardware components …, as disclosed in the claims.  However, Emerson discloses, video controller 16 scans through the frame buffer, presenting the contents to an external display device (not shown) that may be connected to the system 10 to render the image to the end user (P. 0011) transactions transmitted through a switch include information indicating the destination interconnect number and device, which allows the switch to determine the transaction routing; the switch bridges one or more peripherals to one or more blades where each cycle includes a source and destination address, command and data and additionally includes a host identifier to allow the peripheral to return data to the proper blade (P. 0015).  Mihm discloses the management system is communicably coupled  and Khijniak discloses administering devices using instant messenger services removes the need for administrators to have specific knowledge of each device's local network configuration and the need for administrators to have authority to modify the local network security settings (P. 0015) wherein a centralized instant messaging service enables an individual to communicate with one or more users of instant messenger service (P. 0018) instant messenger services may use various methods to successfully establish a connection between two or more users for relaying messages between users (P. 0021).  Therefore, considering teachings of Emerson, Mihm and Khijniak, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein the user message is displayed in a local display component that is in communication with the local interface card, … the local display component leverages a utilization of existing hardware components … with the teachings of Emerson, Mihm and Khijniak.  One would have been motivated to combine wherein the user message is displayed in a local display component that is in communication with the local interface card, … the local display component leverages a utilization of existing hardware components … with the teachings of Emerson, Mihm and Khijniak in order to provide a more effective method of communication for administrators and technicians to troubleshoot, configure, update, or control one or more devices by sending one or more messages via an instant messenger service  (Khijniak: Paragraph 0006).

Claim 2. Emerson, Mihm and Khijniak disclose the server chassis of claim 1 and Khijniak further discloses instant messenger services may use various methods to successfully establish a connection between two or more users for relaying messages between users or enabling a direct connection between users so that a user can send a message directly to a different user and further supporting relaying a message between one or more users or enabling direct communication between the one or more users (P. 0021).  Therefore, considering the teachings of Emerson, Mihm and Khijniak, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the with the teachings of Emerson, Mihm and Khijniak.  One would have been motivated to combine the hardware chassis management controller is further configured to send a reply message from the second remote user to the first remote user with the teachings of Emerson, Mihm and Khijniak in order to provide a more effective method of communication for administrators and technicians to troubleshoot, configure, update, or control one or more devices by sending one or more messages via an instant messenger service (Khijniak: Paragraph 0006).

Claim 3. Emerson, Mihm and Khijniak disclose the server chassis claim 2 and Emerson further discloses the hardware controller is further configured to display the reply message on the remote virtual keyboard, video, and mouse GUI, the user on an RMC may use a web browser to establish a connection to management system (P. 0019), video module configured to display video from the server (P. 0021), the RMC may interact with the managed blade and the management subsystem then may supply the RMC with a JAVA applet or AciveX control to process the KVM data; as data is procured by the KVM module it is forwarded to the applet or AciveX control running on RMC for display (P. 0022).

Claim(s) 4-7, 9-10, 12-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emerson et al. (US 2006/0294254 A1) in view of Mihm et al. .

Claim 4. Emerson, Mihm and Khijniak disclose the server chassis of claim 1 but do not disclose the user message indicates that the server is to be powered off in a specific amount of time, as disclosed in the claims.  However, in the same field of invention, Sarma discloses when a server is about to shut down, a notification is sent to connected users (P. 0071) notifying users at a specified time before the shutdown is to occur (P. 0073).  Therefore, considering the teachings of Emerson, Mihm, Khijniak and Sarma, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the user message indicates that the server is to be powered off in a specific amount of time with the teachings of Emerson, Mihm and Khijniak.  One would have been motivated to combine the user message indicates that the server is to be powered off in a specific amount of time with the teachings of Emerson, Mihm and Khijniak in order to aid a user, such as an administrator, to respond to problems on the server (Sarma: Paragraphs 0001, 0002).

Claim 5. Emerson, Mihm, Khijniak and Sarma disclose the server chassis of claim 4 and Emerson further discloses the management subsystem is connected to the network via an Ethernet switch or other networking mechanism such as Fiberchannel (P.s 0012, 0018), the video modules and the management subsystem allow a number of simultaneous users  and Mihm discloses the management system is communicably coupled to the first network (P. 0017) through a baseboard device to a first communications interface that is connected to an I/O controller hub, and the I/O controller hub is connected to an IDE/Keyboard/Mouse interface, and the baseboard device includes a BMC/CMC (P. 0020, Fig. 2) wherein the first communication interface is connected to the (first) network such as a LAN through which the baseboard device is communicably coupled to one or more external (P. 0024) the second network (P. 0026) is connected to the BMC through a chassis management controller (P. 0027) and the BMC is connected to a fast data link parallel bus interconnecting the BMC with various items on baseboard system and provides a fast data link between connected items (P. 0030) and connecting the BMC with chassis management controller (CMC) to the communications interface connected to the first network (Fig. 2).  Therefore, considering the teachings of Emerson, Mihm, Khijniak and Sarma, it would have been combine wherein the user message is received by the hardware controller from the local interface card through the first link, wherein the user message is relayed to the chassis management controller through the second link with the teachings of Emerson, Mihm, Khijniak and Sarma.  One would have been motivated to combine wherein the user message is received by the hardware controller from the local interface card through the first link, wherein the user message is relayed to the chassis management controller through the second link with the teachings of Emerson, Mihm, Khijniak and Sarma to provide a more flexible system by allowing a remote user which may not be using a KVM interface to communicated with a terminal which is using a KVM interface, that is, the combination of Mimh with Emerson would provide a plurality of different interfaces for users to connect to and control the server and specific server blades and would further provide a communication path among the various users using the different types of interfaces.

Claim 6. Emerson, Mihm and Khijniak disclose the server chassis of claim 1 but do not disclose the user message is displayed when the server is operating in a particular state, as disclosed in the claims.  However, Emerson discloses the video module assigned to a particular blade displays consoled video from the blade operating system (P.s 0021, 0022).  In the same field of invention, Sarma discloses a task template is defined for displaying information related to managing a server on a network including changing settings, (P. 0028) troubleshooting information .  Therefore, considering the teachings of Emerson, Mihm, Khijniak and Sarma, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the user message is displayed when the server is operating in a particular state with the teachings of Emerson, Mihm and Khijniak.  One would have been motivated to combine the user message is displayed when the server is operating in a particular state with the teachings of Emerson, Mihm and Khijniak in order to aid a user, such as an administrator, to respond to problems on the server (Sarma: Paragraphs 0001, 0002).

Claim 7. Emerson, Mihm, Khijniak and Sarma disclose the server chassis of claim 6, and Sarma discloses when a server is about to shut down, a notification is sent to connected users (P. 0071) notifying users at a specified time before the shutdown is to occur (P. 0073).  Therefore, considering the teachings of Emerson, Mihm, Khijniak and Sarma, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the particular state is selected from a group consisting of when the server is in power-on self-test, when the server is running an operating system, and when the server is powered off with the teachings of Emerson, Mihm, Khijniak and Sarma.  One would have been motivated to combine the particular state is selected with the teachings of Emerson, Mihm, Khijniak and Sarma in order to aid a user, such as an administrator, to respond to problems on the server (Sarma: Paragraphs 0001, 0002).

Claim(s) 9 disclose method claim(s) similar to the server chassis claim(s) of Claim(s) 1 and is/are rejected with the same rationale.  However, amended Claim 9 includes the additional amended limitation of, “determining that the first remote user is to perform an operation on the first server that requires the first server to be restarted; and in response to the operation on the first server requiring the first server to be restarted”.  Emerson does not disclose determining that the first remote user is to perform an operation on the first server that requires the first server to be restarted; and in response to the operation on the first server requiring the first server to be restarted, as disclosed in the claims.  However, Emerson discloses the video module assigned to a particular blade displays consoled video from the blade operating system (P.s 0021, 0022).  In the same field of invention, Sarma discloses a task template is defined for displaying information related to managing a server on a network including changing settings, (P. 0028) troubleshooting information represented by a list of error events, events for restarting the server, or for configuration settings (P. 0035), when a server is about to shut down, a notification is sent to connected users (P. 0071) notifying users at a specified time before the .  Therefore, considering the teachings of Emerson, Mihm, Khijniak and Sarma, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine determining that the first remote user is to perform an operation on the first server that requires the first server to be restarted; and in response to the operation on the first server requiring the first server to be restarted with the teachings of Emerson, Mihm and Khijniak.  One would have been motivated to combine determining that the first remote user is to perform an operation on the first server that requires the first server to be restarted; and in response to the operation on the first server requiring the first server to be restarted with the teachings of Emerson, Mihm and Khijniak in order to aid a user, such as an administrator, to respond to problems on the server (Sarma: Paragraphs 0001, 0002).

Claim 10. Emerson, Mihm, Khijniak and Sarma disclose the method of claim 9 and Emerson further discloses detecting a communication request at a hardware local interface card; and displaying a communication interface at the remote virtual keyboard, video, and mouse GUI, the RMCs are coupled to the management subsystem through an Ethernet switch and the management subsystem is coupled to the video module of each server blade, the management subsystem configured to process requests and administer control between the blades, the video modules and RMCs (P. 0018), to configure a video module to display video from the server (P. 0021) and activate KVM logic in the video module to allow the RMC to interact with the (server) blade (P. 0022, Figure 2) The management subsystem 46 shown in Figure 2 is .

Claim(s) 12, 13, 14 is/are directed to method claim(s) similar to the server chassis claim(s) of Claim(s) 4, 6, 7 and is/are rejected with the same rationale.

Claim(s) 15 are directed to method (allowing, by a remote access controller graphical user interface (GUI) of the hardware controller, a first remote user to log on to access a local interface card through a chassis management controller that is in communication with the local interface card) claim(s) similar to the method claim(s) of Claim(s) 9 and is/are rejected with the same rationale.  

Claim(s) 16, 18, 19 is/are directed to method claim(s) similar to the server chassis claim(s) of Claim(s) 4, 6, 7 and is/are rejected with the same rationale.

Claim 17. Emerson, Mihm, Khijniak and Sarma disclose method of claim 15 and Khijniak further discloses instant messenger services may use various methods to successfully establish a connection between two or more users for relaying messages between users or enabling a direct connection between users so that a user can send a message directly to a different user and further supporting relaying a message between one or more users or enabling direct communication between the one or more users (P. 0021).  Therefore, considering the teachings of Emerson, Mihm, Khijniak and Sarma, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the chassis management controller sends a reply message from the second remote user to the first remote user with the teachings of Emerson, Mihm, Khijniak and Sarma.  One would have been motivated to combine the chassis management controller sends a reply message from the second remote user to the first remote user with the teachings of Emerson, Mihm, Khijniak and Sarma in order to provide a more effective method of communication for administrators and technicians to troubleshoot, configure, update, or control one or more devices by sending one or more messages via an instant messenger service (Khijniak: Paragraph 0006).

Claim(s) 8, 11, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emerson et al. (US 2006/0294254 A1) in view of Mihm et al. (US .

Claim 8. Emerson, Mihm, Khijniak and Sarma disclose the server chassis of claim 5, but do not disclose the hardware local interface card is further configured to receive a communication request in response to the second remote user pressing a hotkey on the keyboard connected to the hardware local interface card, and to display a communication interface at the remote virtual keyboard, video, and mouse GUI in response to the communication request, as disclosed in the claims.  However, in the same field of invention, Chaing discloses providing a KVM interface connected to a local console that is capable of being connected to a computing device through a baseboard management controller and to a remote terminal (P. 0035) a processor within the KVM switch routs communication paths among the computing devices, the console and the remote terminal (P. 0036) where the computing device can be a server (P. 0037) utilizing hotkeys at the local console for communication through the KVM switch (P. 0040),.  Therefore, considering the teachings of Emerson, Mihm, Khijniak, Sarma and Chiang, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the hardware local interface card is further configured to receive a communication request in response to the second remote user pressing a hotkey on the keyboard connected to the hardware local interface card, and to display a communication interface at the remote virtual keyboard, video, and mouse GUI in response to the communication request with the teachings of Emerson, Mihm, combine the hardware local interface card is further configured to receive a communication request in response to the second remote user pressing a hotkey on the keyboard connected to the hardware local interface card, and to display a communication interface at the remote virtual keyboard, video, and mouse GUI in response to the communication request with the teachings of Emerson, Mihm, Khijniak and Sarma in order to make the system of Emerson more efficient by providing a way for a user to save time by receiving messages remotely rather than physically going to the server to improve user management and monitoring (Chaing: paragraphs 0005, 0009).

Claim 11. Emerson, Mihm, Khijniak and Sarma disclose the method of claim 10 but do not disclose the communication request is in response to the second remote user pressing a hotkey on a remote keyboard connected to the local interface card, as disclosed in the claims.  However, in the same field of invention, Chiang discloses providing a KVM interface connected to a local console that is capable of being connected to a computing device through a baseboard management controller and to a remote terminal (P. 0035) where the computing device can be a server (P. 0037) utilizing hotkeys at the local console for communication through the KVM switch (P. 0040).  Therefore, considering the teachings of Emerson, Mihm, Khijniak, Sarma  and Chiang, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the communication request is in response to the second remote user pressing a hotkey on a remote keyboard connected to the local interface card with the teachings of Emerson, Mihm, Khijniak combine the communication request is in response to the second remote user pressing a hotkey on a remote keyboard connected to the hardware local interface card with the teachings of Emerson, Mihm, Khijniak and Sarma in order to make the system of Emerson more efficient by providing a way for a user to save time by receiving messages remotely rather than physically going to the server to improve user management and monitoring (Chaing: paragraphs 0005, 0009).

Claim(s) 20 is/are directed to method claim(s) similar to the method claim(s) of Claim(s) 11 and is/are rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
Independent claim 1 as amended recites that the first remote user accesses the servers through the local interface card, that the second remote user accesses the servers through the chassis management controller, and that the second remote user messages the first remote user through the chassis management controller and the local interface card directly. None of the cited references discloses the features of claim | 

Independent claims 9 and 15 as amended recites features similar to claim 1 and are allowable for the same reasons that claim 9 is allowable, as are claims 10-14 that depend from claim 9 and claims 16-20 that depend from claim 15.

New prior art reference Mimh has been combined with Emerson and Khijniak for the amended claims.  
Emerson discloses an infrastructure for providing a plurality of users access to a plurality of server blades, wherein the infrastructure includes an Ethernet switch, a management subsystem connected to the Ethernet switch and to KVM and video controllers for each blade server, and the management subsystem also connects to an out-of-band switch.  Each video and KVM controller is also connected to the out-of-band switch.  Any of the plurality of users may simultaneously (concurrently) access selected server blades through the Ethernet switch, management system and the video/KVM controllers.  However, the claims require that the infrastructure would include a local interface card through which a remote user may access a blade server through the management subsystem (chassis management controller). While the Ethernet switch could be interpreted as being analogous to the claimed local interface card, Emerson does not disclose that a user may connect directly to the management subsystem through the Ethernet switch to the video/KVM controllers of a server blade.  
Mihms discloses that a first management system may be connected to a baseboard device through a first network to a communications interface.  If fault occurs in the system of the baseboard device, then a message is sent to the first management system via the first network.  The baseboard device also includes a baseboard management controller (BMC) that includes a chassis management controller (CMC) through which a second management system may connect to the baseboard device via a second network.  This provides redundancy for reporting fault messages if the first communications interface fails.  However, the BMC/CMC is connected to the communications interface through a fast data link and the BMC/CMC may send a message to the first management system through the communications interface.  This connection and messaging setup is analogous to the claimed hardware chassis management controller allowing access to a device through the communications interface from the second network to the first network.  Combined with Emerson, a first remote management console could be connected to the communications interface of the baseboard device through a first network to monitor the system of the baseboard device and a second remote management console could be connected to the BMC/CMC of the baseboard device through a second network.  Furthermore, Mihm provides for cross communication from the BMC/CMC to the communication interface.
As previously cited, Khijniak discloses that users may send Instant messages to each other through an Instant Messaging service.  This adds the capability to Mihms, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        
12/4/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177